Media Contact:Gary Mickelson, 479-290-6111 Investor Contact:Ruth Ann Wisener, 479-290-4235 TYSON REPORTS SECOND QUARTER AND SIX MONTHS RESULTS ● 2nd quarter 2010 Net EPS was $0.42, as compared to $(0.32) last year ● This included $24 million, or $0.04 per diluted share, related to losses on notes repurchased ● All operating segments were profitable, with Beef and Pork above their historical normalized ranges: ● Chicken operating income $114 million, or 4.6% of sales ● Beef operating income $126 million, or 4.6% of sales ● Pork operating income $69 million, or 7.4% of sales ● Prepared Foods operating income $37 million, or 5.0% of sales ● We are increasing the normalized ranges for the Beef and Pork segments to 2.5-4.5% and 4-6%, respectively ● We repurchased/retired over $450 million of debt during the second quarter fiscal 2010 ● We estimate our capital expenditures for fiscal 2010 will be approximately $700 million Springdale, Arkansas – May 10, 2010 – Tyson Foods, Inc. (NYSE: TSN), today reported the following results: (in millions, except per share data) Second Quarter Six Months Sales $ Operating Income (Loss) 29 ) Income (Loss) from Continuing Operations ) ) Loss from Discontinued Operation - ) - (8 ) Net Income (Loss) ) ) Less: Net Loss Attributable to Noncontrolling Interest (3
